UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BALTIC FOURTH LLC, directly and
derivatively on behalf of FOURTH AVENUE JV
LLC and FOURTH AVENUE PROPERTY                                        ORDER
OWNER LLC, and TONA CONSTRUCTION &
MANAGEMENT LLC,                                                 21 Civ. 4829 (PGG)

                          Plaintiffs,
       - against -

MICHAEL STERN, JDS FOURTH AVENUE
LLC, and JDS CONSTRUCTION GROUP LLC,

                          Defendants,

FOURTH AVENUE JV LLC and FOURTH
AVENUE PROPERTY OWNER LLC,

                         Nominal Defendants.



PAUL G. GARDEPHE, U.S.D.J.:

               Pursuant to the Amended Standing Order of Reference of Chief Judge Loretta A.

Preska, 12 Misc. 32 (docketed Feb. 1, 2012), the above-captioned matter is referred to the United

States Bankruptcy Court for the Southern District of New York without prejudice to transfer to

the United States Bankruptcy Court for the District of Delaware in which In re JDS Fourth

Avenue LLC, Case No. 21-10888, is pending.

               The Clerk of Court is directed to refer the case to the United States Bankruptcy

Court for the Southern District of New York and administratively close the matter in this Court.

Dated: New York, New York
       June 3, 2021
